Citation Nr: 1747296	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  11-30 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to March 30, 2012, and in excess of 70 percent on or after March 30, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from September 1966 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a June 2016 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The May 2010 rating decision granted entitlement to service connection for PTSD and assigned an initial disability rating of 30 percent effective from March 29, 2010.  A subsequent September 2011 rating decision increased the disability rating to 50 percent.  A July 2012 rating decision later increased the disability rating to 70 percent effective from March 30, 2012.  As the assigned evaluations are less than the maximum available rating, the issue remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is required to obtain outstanding treatment records in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The June 2016 remand instructed the AOJ to obtain outstanding VA treatment records as well as any private treatment records relevant to the Veteran's claim.  The AOJ sent the Veteran a July 2016 letter requesting that he identify and provide VA with authorization to obtain any pertinent records.  The Veteran completed and returned a July 2016 VA Form 21-4142 in which he identified treatment from the "VA Center" at 2024 Corporate Center Drive, Suite 103, Myrtle Beach, South Carolina 29577.  The Board notes that this is the address for the Myrtle Beach Vet Center.  A September 2014 VA treatment record also reported that the Veteran received treatment from the Myrtle Beach Vet Center.  However, no such treatment records are associated with the claims file.  Although the AOJ obtained treatment records from the Ralph H. Johnson VA Medical Center, Vet Center records must be separately requested.  In this regard, VA treatment records reflect that the Veteran has also received treatment from the Milford Vet Center and the Wilkes Barre Vet Center.  See May 2014 VA treatment record; July 2014 VA treatment record.  Consequently these records should be obtained on remand.

The record additionally shows that the Veteran's last VA examination to evaluate his PTSD was in July 2012.   A subsequent July 2014 VA treatment record stated that the Veteran had been referred for worsening PTSD symptoms.  The Veteran's representative also indicated that it was the Veteran's contention that his PTSD had progressively worsened since his last evaluation.  See September 2017 Informal Hearing Presentation.  The Board consequently finds that the Veteran should be provided with an additional VA examination to determine the current severity and manifestations of his PTSD.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD disability, to include any psychiatric treatment he obtained at the Myrtle Beach Vet Center, the Milford Vet Center, and the Wilkes Barre Vet Center.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.
The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Wilkes-Barre VA Medical Center, the VA Hudson Valley Health Care System, and the Ralph H. Johnson VA Medical Center dated since August 2016.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

